


REGISTRATION RIGHTS AGREEMENT




THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of the 17th
day of October, 2016 by and among Sigma Labs, Inc., a Nevada corporation (the
“Company”), and the Investors who sign the signature page to this Agreement (the
“Investors”).




WHEREAS, the Company issued convertible notes and warrants to the Investors in
connection with a Securities Purchase Agreement of even date; and




WHEREAS, the Company has agreed to provide certain registration rights to the
Investors.




Now, therefore, in consideration of the mutual promises and the covenants as set
forth herein, the parties hereto hereby agree as follows:




1.

Definitions. Unless the context otherwise requires, the terms defined in this
Section 1 shall have the meanings herein specified for all purposes of this
Agreement, applicable to both the singular and plural forms of any of the terms
herein defined.




“Agreement” means this Registration Rights Agreement, as the same may be
amended, modified or supplemented in accordance with the terms hereof.




“Board” means the Board of Directors of the Company.




“Common Stock” means the Company’s authorized common stock, as constituted on
the date of this Agreement, any stock into which such Common Stock may
thereafter be changed and any stock of the Company of any other class, which is
not preferred as to dividends or assets over any other class of stock of the
Company and which is not subject to redemption, issued to the holders of shares
of such Common Stock upon any re-classification thereof.




“Company” has the meaning assigned to it in the introductory paragraph of this
Agreement.




“Exchange Act” means the Securities Exchange Act of 1934 (or successor statute).




“Excluded Forms” means registration statements under the Securities Act, on
Forms S-4 and S-8, or any successors thereto and any form used in connection
with an initial public offering of securities.




“Investors” has the meaning assigned to it in the introductory paragraph of this
Agreement.




“Person” includes any natural person, corporation, trust, association, company,
partnership, joint venture, limited liability company and other entity and any
government, governmental agency, instrumentality or political subdivision.




The terms “register” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement on other than any of
the Excluded Forms in compliance with the Securities Act, and the declaration or
ordering of the effectiveness of such registration statement.




“Registrable Securities” means 135% of the total number of shares of Common
Stock issuable to the Investors in connection with the conversion of a 10%
Secured Convertible Note and/or exercise of Warrants, each dated the same date
as this Agreement, and any securities of the Company issued with respect to such
Common Stock by way of a stock dividend or stock split or in connection with a
combination, recapitalization, share exchange, consolidation or other
reorganization of the Company.




“SEC” means the Securities and Exchange Commission or any other governmental
body at the time administering the Securities Act.




“Selling Expenses” means all commissions, finder’s fees, stock transfer taxes
and fees and expenses of underwriters, dealers, brokers and other security
industry professionals incurred in connection with the sale or other transfer of
the Registrable Securities by or for the account of the Investors and all fees
and disbursements of counsel for the Investors.




“Securities Act” means the Securities Act of 1933 (or successor statute).





--------------------------------------------------------------------------------




2.

Demand Registration. Within 90 days after the Company’s registration statement
on Form S-1 filed with the SEC on July 28, 2016 is declared effective, assuming
any Investor(s) has made a demand delivered to the Company no later than 60 days
after such effective date to register the Registrable Securities, the Company
shall use its best efforts to file a registration statement on Form S-1 (or
other applicable form) with the SEC.




(a)

Upon demand, the Company shall use commercially reasonable efforts to effect the
registration under the Securities Act of the Registrable Securities of the
Investors which the Company has been so requested to register. Unless otherwise
agreed to by the Company in its sole discretion, the offering of the Registrable
Securities pursuant to the registration statement shall not be on an
underwritten basis and the Company shall not be required to enter into an
underwriting agreement or a sales agreement with any third party in connection
with such registration statement.




(b)

The Company shall not be obligated to take any action to effect any registration
requested by the Investors pursuant to Section 2.1(a) above if the Investors are
the beneficial owner of less than a total of 10% of the Registrable Securities
(“Ownership Threshold”).




(c) Notwithstanding any other provision hereof to the contrary, a registration
requested pursuant to Section 2(b) shall not be deemed to have been effected
unless it has become effective and remains effective for at least 24 months.




(d)

The Company shall not be obligated to effect any registration pursuant to this
Section 2 within 90 days after the effective date of any underwritten public
offering by the Company.




(e)

The Company shall not be obligated to file with the SEC more than one
registration statement pursuant to this Agreement unless the first registration
statement filed by the Company pursuant to this Section 2 either does not become
effective within 120 days after the date it is filed with the SEC or remains
effective for less than 24 months.`




3.

Obligations of the Company. If and whenever the Company is required by the
provisions hereof to effect or cause the registration of any Registrable
Securities under the Securities Act as provided herein, the Company shall:




(a)

use its best efforts to prepare and file with the SEC a registration statement
with respect to such Registrable Securities and use best reasonable efforts to
cause such registration statement to become and remain effective;




(b)

use its best efforts to prepare and file with the SEC such amendments to such
registration statement (including post-effective amendments) and supplements to
the prospectus included therein as may be necessary to keep such registration
statement effective, subject to the qualifications in Section 4(a), and to
comply with the provisions of the Securities Act with respect to the sale or
other disposition of all Registrable Securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the Investors set forth in such registration statement;




(c)

furnish to the Investors such number of copies of such registration statement
and of each such amendment and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus included in such registration
statement (including each preliminary prospectus), in conformity with the
requirements of the Securities Act, and such other documents, as each Investors
may reasonably request, in order to facilitate the public sale or other
disposition of the Registrable Securities owned by the Investors;




(d)

use its best efforts to make such filings under the securities or blue sky laws
of New York and other jurisdictions to enable the Investors to consummate the
sale in such jurisdictions as the Investors may reasonably request, provided
that no provision of this Agreement shall be construed as requiring the Company
to qualify to do business in any jurisdiction where it is not otherwise required
to qualify to do business or as requiring the Company to file a general consent
to service or process, or to subject itself to general taxation, in any such
jurisdiction;




(e)

notify the Investors at any time when a prospectus relating to their Registrable
Securities is required to be delivered under the Securities Act, of the
Company’s becoming aware that the prospectus included in the related
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare and furnish to the Investors a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;




(f)

otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC;





2




--------------------------------------------------------------------------------




(g)

to use its best efforts to cause Registrable Securities to be quoted on each
trading market or quotation service or listed on such national securities
exchange on which the Common Stock of the Company is then quoted or listed; and




(h)

notify the Investors of any stop order threatened or issued by the SEC and take
all actions reasonably necessary to prevent the entry of such stop order or to
remove it if entered.




4.

Other Procedures.




(a)

Subject to the Company’s general obligation to use its best efforts under
Section 3, the Company shall be required to maintain the effectiveness of a
registration statement (under Form S-1 or other applicable form) until the date
of sale of all Registrable Securities; provided, however, if the Investors’
beneficial ownership is below the Ownership Threshold, the Company shall be
required to maintain the effectiveness of a registration statement for two years
from the date of effectiveness.




(b)

In consideration of the Company’s obligations under this Agreement, the
Investors agree that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) herein, the
Investors shall forthwith discontinue their sale of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until the Investors’ receipt of the copies of the supplemented or amended
prospectus contemplated by said Section 3(e) and, if so directed by the Company,
shall deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in the Investors’ possession of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice. Furthermore, for not more than 15 consecutive days or for a total of not
more than 25 days in any 12-month period, the Company may suspend the use of any
prospectus included in any registration statement filed under this Agreement in
the event that the Company determines in good faith that such suspension is
necessary to delay the disclosure of material non-public information concerning
the Company, the disclosure of which at the time would be, in the good faith
opinion of the Company, materially detrimental to the Company and its
shareholders. The Company shall notify the Investors of each such suspension,
and the Investors shall discontinue their sale of Registrable Securities
pursuant to the registration statement during the period of each such
suspension.




(c)

The Company’s obligation to file any registration statement or amendment
including a post-effective amendment, shall be subject to each Investor’s, as
applicable, furnishing to the Company in writing such information and documents
(including, without limitation, a selling shareholder’s questionnaire) regarding
such Investor and the distribution of such Investor’s Registrable Securities as
may reasonably be required to be disclosed in the registration statement in
question by the rules and regulations under the Securities Act or under any
other applicable securities or blue sky laws of the jurisdiction referred to in
Section 3(d) herein. The Company’s obligations are also subject to each Investor
promptly executing any representation letter concerning compliance with
Regulation M under the Exchange Act (or any successor rule or regulation).




(d)

If any such registration or comparable statement refers to the Investors by name
or otherwise as a stockholder of the Company, but such reference to the
Investors by name or otherwise is not required by the Securities Act or the
rules thereunder, then each Investors shall have the right to require the
deletion of the reference to the Investors, as may be applicable.




(e)

In connection with the sale of Registrable Securities, the Investors shall
deliver to each purchaser a copy of the necessary prospectus and, if applicable,
prospectus supplement, within the time required by Section 5(b) of the
Securities Act or otherwise comply with the rules and regulations of the SEC.




5.

Registration Expenses. In connection with any registration of Registrable
Securities pursuant to Section 2, the Company shall, whether or not any such
registration shall become effective, from time to time, pay all expenses (other
than Selling Expenses) incident to its performance of or compliance, including,
without limitation, all registration, and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, printing and
copying expenses, messenger and delivery expenses, fees and disbursements of
counsel for the Company and all independent public accountants and other Persons
retained by the Company.





3




--------------------------------------------------------------------------------




6.

Indemnification.




(a)

In the event of any registration of any shares of Common Stock under the
Securities Act pursuant to this Agreement, the Company shall indemnify and hold
harmless each Investors, from and against any losses, claims, damages or
liabilities, joint or several, to which each Investor may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto, or any document
incident to registration or qualification of any Registrable Securities pursuant
to Section 3(d) herein, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading or, with respect to
any prospectus, necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or any violation by
the Company of the Securities Act, the Exchange Act, or state securities or blue
sky laws applicable to the Company and relating to action or inaction required
of the Company in connection with such registration or qualification under the
Securities Act or such state securities or blue sky laws. If the Company fails
to defend the Investors as required by Section 6(c) herein, it shall reimburse
(after receipt of appropriate documentation) each Investor for any legal or any
other out-of-pocket expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, damage, liability or
action, provided that the Company shall not be obligated to provide
reimbursement for the fees and expenses of more than one law firm representing
the Investors; provided, however, that the Company shall not be liable to the
Investors in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon (i) an untrue statement or alleged
untrue statement or omission or alleged omission made in said registration
statement, said preliminary prospectus, said prospectus, or said amendment or
supplement or any document incident to registration or qualification of any
Registrable Securities pursuant to Section 3(d) hereof in reliance upon and in
conformity with written information furnished to the Company by any Investor
specifically for use in the preparation thereof or information omitted to be
furnished by any Investor or (ii) any act or failure to act of any Investor,
including the failure of any Investor to deliver a prospectus as required by
Section 5(b) of the Securities Act.




(b)

In the event of any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, each Investor shall indemnify and
hold harmless (in the same manner and to the same extent as set forth in Section
6(a)) the Company, each director of the Company, each officer of the Company who
signs such registration statement, the Company’s attorneys and auditors and any
Person who controls the Company within the meaning of the Securities Act, with
respect to (i) any untrue statement or omission from such registration
statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereto, if such untrue statement or omission was
made in reliance upon and in conformity with written information furnished to
the Company by such Investor specifically for use in the preparation of such
registration statement, preliminary prospectus, final prospectus or amendment or
supplement or (ii) from any other act or failure to act of the Investor.




(c)

Promptly after receipt by an indemnified party of notice of the commencement of
any action involving a claim referred to in Section 6(a) or (b), such
indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action. The indemnifying party shall be relieved of its
obligations under this Section 6(c) to the extent that the indemnified party
delays in giving notice and the indemnifying party is damaged or prejudiced by
the delay. In case any such action is brought against an indemnified party, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so as to assume the defense thereof, the
indemnifying party shall be responsible for any legal or other expenses
subsequently incurred by the indemnifying party in connection with the defense
thereof, provided, however, that, if counsel for an indemnified party shall have
reasonably concluded that there is an actual or potential conflict of interest
between the indemnified and the indemnifying party the indemnifying party shall
not have the right to assume the defense of such action on behalf of such
indemnified party, and such indemnifying party shall reimburse such indemnified
party and any Person controlling such indemnified party for the fees and
expenses of one counsel retained by the indemnified party which are reasonably
related to the matters covered by the indemnity agreement provided in this
Section 6; provided, however, that in no event shall any indemnification by
Investors under this Section 6 exceed the net proceeds from the sale of
Registered Securities received by the Investors. No indemnified party shall make
any settlement of any claims indemnified against hereunder without the written
consent of the indemnifying party, which consent shall not be unreasonably
withheld. In the event that any indemnifying party enters into any settlement
without the written consent of the indemnified party the indemnifying party
shall not, consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff of a release of such indemnified party from all liability in respect
to such claim or litigation.





4




--------------------------------------------------------------------------------




(d)

In order to provide for just and equitable contribution to joint liability under
the Securities Act in any case in which any indemnified party makes a claim for
indemnification pursuant to this Section 6, but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 6 provides for indemnification in such case, contribution
under the Securities Act may be required in circumstances for which
indemnification is provided under this Section 6; then, in each such case, the
Company and such Investors shall contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject as is appropriate to reflect
the relative fault of the Company and such Investors in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities, it being understood that the parties acknowledge that the
overriding equitable consideration to be given effect in connection with this
provision is the ability of one party or the other to correct the statement or
omission (or avoid the conduct or take an act) which resulted in such losses,
claims, damages or liabilities, and that it would not be just and equitable if
contribution pursuant hereto were to be determined by pro-rata allocation or by
any other method of allocation which does not take into consideration the
foregoing equitable considerations. Notwithstanding the foregoing, (i) no such
Investor shall be required to contribute any amount in excess of the net
proceeds to him of all Registrable Securities sold by him pursuant to such
registration statement, and (ii) no Person who is guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.




(e)

Notwithstanding any of the foregoing, if, in connection with an underwritten
public offering of the Registrable Securities, the Company, any of the Investors
and the underwriters enter into an underwriting agreement relating to such
offering which contains provisions covering indemnification among the parties,
then the indemnification provision of this Section 6 shall be deemed inoperative
for purposes of such offering.




7.

Rule 144.




(a)

The Company covenants that it will file the reports required to be filed under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder (or, in the event that the Company is not required to file
such reports, it will make publicly available information as set forth in Rule
144(c)(2) promulgated under the Securities Act), and it will take such further
action as the Investors may reasonably request, or to the extent required from
time to time to enable the Investors to sell their Registrable Securities
without registration under the Securities Act within the limitation of the
exemption provided by (a) Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the SEC (collectively, “Rule 144”). Upon request of any Investors,
the Company will deliver to the Investors a written statement as to whether it
has complied with such requirements.




(b)

Notwithstanding anything to the contrary in this Agreement, a security shall
cease to be a Registrable Security, and the Company shall be relieved of its
obligation to file and maintain the effectiveness of a registration statement
with respect to such security, if, and as soon, (i) such security becomes
eligible for sale without restriction by an Investor under Rule 144 or (ii) such
security is sold pursuant to Rule 144, pursuant to the registration statement
filed by the Company pursuant to this Agreement or otherwise.




8.

Severability. In the event any parts of this Agreement are found to be void, the
remaining provisions of this Agreement shall nevertheless be binding with the
same effect as though the void parts were deleted.




9.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. The execution of this Agreement may be by actual or
facsimile signature and by signatures in PDF or other electronic format.




10.

Benefit. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.





5




--------------------------------------------------------------------------------




11.

Notices and Addresses. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
overnight next business day delivery, or by facsimile delivery followed by
overnight next business day delivery, as follows:




If to the Company:

Sigma Labs, Inc.

3900 Paseo del Sol

Santa Fe, New Mexico 87507

Attention: Chief Executive Officer




with a copy to:

TroyGould PC

1801 Century Park East

16th Floor

Los Angeles, California 90067

Attention: Darren Freedman, Esq.

Email: dfreedman@troygould.com




If to any Investor:

At the address on the signature page




With a Copy to:

Nason, Yeager, Gerson, White & Lioce, P.A.

3001 PGA Boulevard

Suite 305

Palm Beach Gardens, FL 33410

Attention: Michael D. Harris, Esq.

Email: mharris@nasonyeager.com.com




or to such other address as any of them, by notice to the other may designate
from time to time.




12.

Attorneys’ Fees. In the event that there is any controversy or claim arising out
of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding relating to this Agreement is
filed, the prevailing party shall be entitled to an award by the court of
reasonable attorneys’ fees, costs and expenses.




13.

Oral Evidence. This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




14.

Additional Documents. The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




15.

Governing Law; Exclusive Jurisdiction. This Agreement and any dispute,
disagreement, or issue of construction or interpretation arising hereunder
whether relating to its execution, its validity, the obligations provided herein
or performance shall be governed or interpreted according to the internal laws
of the State of New York without regard to choice of law considerations. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law




16.

Section or Paragraph Headings. Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




(Signature page follows)











6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed personally or by a duly authorized representative thereof as of the day
and year first above written.




THE COMPANY:




SIGMA LABS, INC.







By: /s/ Mark J. Cola                                                     

Mark J. Cola

Chief Executive Officer







INVESTORS:







___________________________________________

Signature







___________________________________________

Printed Name of Investor







___________________________________________




Title of Authorized Signatory if Investor

is a corporation or other entity







Address







___________________________________________




___________________________________________










 





7


